Filed 5/6/16 P. v. Schaffer CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E064200

v.                                                                      (Super.Ct.No. FSB1501129)

ANDRAS PETER SCHAFFER,                                                  OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Richard V. Peel,

Judge. Affirmed.

         Andras Peter Schaffer, in pro. per.; and Kyle D. Smith, under appointment by the

Court of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                     FACTUAL AND PROCEDURAL HISTORY

       On April 3, 2015, a felony complaint charged defendant and appellant Andras

Peter Schaffer with two counts of failing to register as a sex offender in violation of Penal

Code section 290, subdivision (b). The complaint also alleged that defendant had

suffered one prior serious or violent conviction for burglary (Pen. Code, § 459), in

violation of Penal Code sections 1170.12, subdivisions (a) through (d), and 667,

subdivisions (b) through (i).

       On June 29, 2015, defendant pled guilty to the first count of failing to register as a

sex offender in exchange for the dismissal of all remaining allegations. Pursuant to the

terms of the plea agreement, the trial court sentenced defendant to serve three years in

state prison and dismissed all remaining counts and allegations.

       On July 27, 2015, defendant filed a timely notice of appeal. The notice of appeal

included a request for a certificate of probable cause and an accompanying letter. On

August 3, 2015, the trial court denied the request for a certificate of probable cause.

                                      DISCUSSION

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has done so. On April 25, 2016, defendant filed a two-page handwritten brief with an


                                              2
attached copy of Penal Code section 288.2. In his brief, defendant asks us “to review

[his] 2000 conviction that has led up to [his] mandatory registration requirement in

todays [sic] [a]ppeal on [his] failure to register charge.” Defendant argues that his 2000

conviction should have been for a misdemeanor but was illegally charged as a felony.

Defendant stated: “Upon review I ask that the court correct the [2000] legal charge to a

misdomeanor wich would elliviate my registration requirement.” (Sic.)

       The issue raised in defendant’s notice of appeal concerns the determination of

guilt or innocence or is not reviewable under Penal Code section 1237.5. As set forth

above, defendant requested a certificate of probable cause to appeal, but his request was

denied by the trial court. “[W]here, as here, a certificate of probable cause has been

denied, the appeal is not operative and the denial of the certificate must be reviewed by

writ of mandate.” (People v. Castelan (1995) 32 Cal. App. 4th 1185, 1188.) Here,

defendant did not challenge the denial by way of writ of mandate, so he is precluded from

obtaining review on the merits of issues challenging the legality of the proceedings

and/or the validity of his plea. (See People v. Mendez (1999) 19 Cal. 4th 1084, 1096-

1097.) Moreover, because the crux of defendant’s issue concerns his 2000 conviction, it

is untimely.




                                             3
      Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                       DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                      MILLER
                                                                             Acting P. J.


We concur:


CODRINGTON
                                  J.


SLOUGH
                                  J.




                                            4